Citation Nr: 1730628	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  96-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral foot calluses, bilateral ankle arthritis, the residuals of a head trauma, and post-traumatic headaches.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from May 1977 to August 1977 and active duty from February 1979 to September 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the record.  

In June 2005, the Board, in part, remanded the claims of entitlement to service connection for bilateral ankle and psychiatric disorders.  In August 2008, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated and remanded the Board's August 2008 decision.  In April 2010, the Board remanded the claim of entitlement to service connection for a psychiatric disorder again for further development.  In August 2014 and October 2016, this claim was before the Board for adjudication.  It was again remanded for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  Aside from containing a transcript of the February 2014 Travel Board hearing, LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

In a January 2013 submission, the Veteran revoked his attorney.  This was acknowledged in a February 2015 letter to the Veteran from the RO.  Later that same month, the Veteran submitted a power of attorney filled out for that same attorney.  However, that form was not signed by the attorney.  Accordingly, in A September 2016 letter, the Veteran was notified that if  he did not send in a properly filled out for an attorney, agent, or veterans service organization, the Board would presume he was proceeding on his own, unrepresented.  That same month, the Veteran responded that he would like to proceed pro se without representation.  In December 2016, VA received an updated 21-22a Appointment of Individual as Claimant's Representative form, appointing the above-named attorney as the Veteran's representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary to provide a medical opinion that adequately addresses the Veteran's claim.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  "Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Compensation for primary alcohol abuse disorders and secondary disorders that result from primary alcohol abuse is precluded.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 1110 (2016); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability."  Allen, 237 F.3d at 1371, 1381. 

The Veteran claims he developed a psychiatric disorder as a result of his service-connected disabilities.  The medical evidence of record supports a diagnosis of polysubstance abuse.  Thus far, the Veteran's claim has been denied because compensation is not awarded either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from a primary drug abuse disability due to willful misconduct.  

In the October 2016 remand, the Board directed that an addendum opinion be obtained that addressed the etiology of any psychiatric disorder, to include polysubstance abuse, from the same examiner who conducted a 2015 VA examination.  The examiner was to opine whether there were any psychiatric disorders, and if sp. whether it was at least as likely as not that the Veteran's substance abuse disorders were caused or aggravated by his service-connected disabilities.  

An addendum opinion was provided in February 2017.  The examiner opined that it was less likely than not that substance abuse was incurred or caused by an in-service injury, event, or illness.  The examiner also opined that it was less likely than not that substance abuse was proximately due to or the result of, or aggravated by the Veteran's service-connected ankle, foot, migraine, and residuals of a traumatic brain injury disorders.  As rationale, the examiner merely noted that the evidence did not support such findings.  In a separate section, which prompts the examiner to determine a baseline level of severity of substance abuse based on medical evidence available prior to aggravation, the examiner noted that the Veteran had reported substance abuse beginning at age 14.  Reports over the years had documented numerous contributors such as dangerous living situations on the street, assaults, and legal difficulties.  The examiner again opined that the evidence did not support a significant role of any of the service-connected conditions in substance abuse.  

The Board finds that this opinion is inadequate because there is essentially no supporting explanation.  The examiner did not indicate why the evidence did not support a finding that the Veteran's substance abuse was caused or aggravated by his service-connected disabilities.  Aside from the baseline portion of the opinion, which really is only used to determine a level of aggravation after aggravation has been found, the examiner only noted that the evidence did not support any theory of causation, to include aggravation.  On remand, an opinion with adequate rationale should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion for the Veteran's claim of entitlement to service connection for a psychiatric disorder.  If possible, the opinion should be provided by an expert who has not previously addressed the Veteran's claim.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. If an examination is deemed warranted, one must be provided.

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the substance abuse disorder was caused by or the result of the Veteran's service-connected disabilities, which include post-traumatic headaches, residuals of head trauma, subtalar and degenerative changes of the bilateral ankles, and bilateral calluses.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse disorder was aggravated by the Veteran's service-connected disabilities, which include post-traumatic headaches, residuals of head trauma, subtalar and degenerative changes of the bilateral ankles, and bilateral calluses.  

A complete and detailed explanation must be provided for any opinions expressed.  

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




